Detailed Action

►	The applicant's response (filed 20 AUG 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 26-31 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

►	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections under 35 USC § 102

►	 Claim(s) 26-27 is/are rejected under 35 U.S.C. 102(b) as being clearly anticipated by
Sorenson et al. [US 5,496,699 (1996) — hereinafter “Sorenson’] for the reason(s) of record (see the Non-Final Office action mailed 21 MAY 2021) which reason(s) are reiterated below for completeness.

Claims 26 is drawn to a molecule for magnifying a signal associated with at least one
base in a target nucleic acid molecule, comprising:
‘an adapter for hybridizing to a nucleotide in a single strand of a target nucleic acid molecule,
wherein the adapter includes a complementary base for a base in the nucleotide;
2a magnifying tag joined to the adapter, wherein the magnifying tag comprises a tag that
is longer than the adapter and identifies the complementary base.
Sorenson teach a molecule for magnifying a signal associated with at least one base in
a target nucleic acid molecule, which comprises all of the structural limitations of Claim 26. For
example, in Figs.1A, 1B, Sorenson teach a molecule (i.e. any of the PI-A primers — see also the Tables) which comprise an adapter portion (i.e. the 3’ ultimate nucleotide - i.e. the allele
discriminating nucleotide of the allele specific primers). In addition, the allele specific primers of
Sorenson comprises a magnifying tag joined to the adapter (i.e. the remainder of the primer 5’
of the 3’ ultimate allele- specific nucleotide. This portion of the primer(s) (i.e. the magnifying tag
portion) is longer than the adapter portion and can in one embodiment disclosed by Sorenson
identify a complementary base. See Sorenson in Column 7, on lines 27-35 wherein these
inventors teach :
“In one embodiment, the length of each allele-specific primer can be different, making it possible to combine multiple
allele-specific primers with their common distant primer in the same PCR reaction. The length of the amplified
product would be indicative of which allele-specific primer was being utilized with the amplification. The length of the
amplified product would indicate which mutation was present in the specimen.

As such, the 5’ portion of each PI-A primer can serve to magnify a signal associated (i.e.
serve to identify a complementary base) with at least one base in a target nucleic acid.
Therefore, Sorenson clearly anticipate “a molecule for magnifying a signal associated with at
least one base in a target nucleic acid molecule as recited in Claim 26.


Claim 27 is drawn to an embodiment of the molecule of Claim 26, wherein the adapter
includes a cleavage site.
The “adapter phosphodiester bond” which joins the adapter (i.e. the 3’ ultimate allele—
specific nucleotide of the PI-A primers of Sorenson) to remainder of the PI-A primer(s) 5’ of the
allele-specific nucleotide is a cleavage site (i.e. cleavable by DNase). Therefore, Sorenson
clearly anticipate “a molecule for magnifying a signal associated with at least one base in a
target nucleic acid molecule as recited in Claim 27.


Claim Rejections under 35 USC § 102/103

►	Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 102(b) as being anticipated by or in
the alternative under 35 U.S.C. 103(a) as obvious over Sorenson for the reason of record (see the Non-Final Office action mailed 21 MAY 2021) which reason(s) are reiterated below for completeness.

Claim 28 is drawn to an embodiment of the molecule according to claim 26, wherein the molecule, further comprises a link portion adapted to couple to an adjacent adapter hybridized to the single-stranded target molecule.
The 3’ hydroxyl group necessarily present at the 3’ terminus of the 3’ ultimate allele-
specific/distinguishing nucleotide (i.e. the adapter of Sorenson) meets the limitation of Claim
28, which reads “a link portion’. It is noted that Sorenson does not teach linking to an
adjacent adapter hybridized to the single stranded target nucleic acid molecule. However, the
primers of Sorenson are capable of being linked to an adjacent adapter hybridized to the single
strand by virtue of their 3’-OH groups. The recitation of an intended use of the claimed invention
must result in a structural difference between the claimed invention and the prior art in order to
patentably distinguish the claimed invention from the prior art. If the prior art structure is capable
of performing the intended use, then it meets the claim. In a claim drawn to a process of
making, the intended use must result in a manipulative difference as compared to the prior art.
In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto , 186 USPQ 458, 459 (CCPA 1963).


Claim 30, this claim is essentially identical to Claim 28 except here Claim 30is slightly narrower requiring that the adapter of the claimed “molecule for magnifying a signal associated with a base in a target nucleic acid molecule” hybridize to only a single nucleotide in the single-stranded target nucleic acid. As noted above, the adapter portion of the primers [i.e. the 3’ ultimate, allele-specific nucleotide of the primer(s)] of Sorenson is composed of only a single nucleotide and thus only hybridizes to a single nucleotide in a single stranded target nucleic acid, see especially Fig.1A, 1B and Fig.2A.


Claim Rejections under 35 USC § 103

►	 Claim(s) 29 and 31 is/are rejected under 35 U.S.C. 103(a) as obvious over Sorenson as applied above against Claim 26-28 and further in view of Church [US 5,795,782 (1998) -
hereinafter “Church’] for the reason of record (see the Non-Final Office action mailed 21 MAY 2021) which reason(s) are reiterated below for completeness.

Claim 29 is drawn to a kit for magnifying a signal associated with at least one base in a
target nucleic acid molecule comprising at least four molecules for magnifying signals
associated with respective bases in a single-stranded target nucleic acid molecule, wherein
each of the at least four molecules comprises:
an adapter for hybridizing to a respective nucleotide in the single stranded target nucleic
acid molecule, wherein the adapter includes a complementary base for a respective base in the
respective nucleotide; and
a magnifying tag joined to the adapter, wherein the magnifying tag comprises a tag that
is longer than the adapter and identifies the complementary base;
an enzyme adapted to join adjacent ones of the at least four molecules to form a
complementary strand to the single strand and to join the complementary strand to the single
strand to form a double-strand;; and
a nanopore adapted to receive the complementary strand when separated from the
double strand and adapted to generate the magnified signal based on the tag.
Sorenson teach a method and kit(s) therefore comprising component(s) for practicing
their method(s) of analyzing target nucleic acids which comprises most of the limitations of
Claim 29. For example, Sorenson teach kits for practicing their method(s) in column 9, lines 29-
40. Sorenson further teach sets of primers (i.e. molecules for amplifying a signal associated with
at least one base in a target nucleic acid). The primer(s) of Sorenson are discussed above.
Each primer of each primer set comprise an adapter for hybridizing to a respective nucleotide in
a single stranded target nucleic acid molecule which adapter includes a complementary base for

Sorenson can also comprise magnifying tag joined to the adapter, wherein the magnifying tag
comprises a tag that can be longer than the adapter and identifies the complementary base
These inventors also teach including an enzyme (e.g. DNA polymerase) in their kits but fail to
teach including a nanopore adapted to receive the complementary strand when separated from
the double strand and adapted to generate the magnified signal based on the tag.
However, nanopores configured  for the analysis of polynucleotides in order to determine
the sequences thereof were known as evidenced by at least Church. Accordingly, absent
an unexpected result it would have been prima facie obvious to the ordinary artisan to modify
the method/skit of Sorenson wherein a nanopore(s) adapted for analyzing/sequencing is included in the kit(s) of Sorenson. The ordinary artisan would have been motivated to make the
modifications recited above in order to gain the convenience inherent to kits and to gain the
speed of nanopore analysis, thereby allowing an increase in the speed of analysis over that
taught by Sorenson alone. In support of this position consider Column 5, lines 35-50 of Church
wherein these inventors teach:
“This invention offers advantages particularly in nucleotide sequencing, e.g., reduction in the number of
sequencing steps, and increasing the speed of sequencing and the length of molecule capable of being sequenced.
The speed of the method and the size of the polymers it can sequence are particular advantages of the invention.
The linear polymer may be very large, and this advantage will be especially useful in reducing template preparation
time, sequencing errors and analysis time currently needed to piece together small overlapping fragments of a large
gene or stretch of polymer. ”

As such, the examiner finds Claim 29 to be obvious under 35 USC 103(a) over
Sorenson in view of Church.
Claim 31, this claim is essentially identical to the kit claim of Claim 29 except
here claim 31 is slightly narrower requiring that the adapter of the claimed “molecule for
magnifying a signal associated with a base in a target nucleic acid molecule” “hybridize to only a
single nucleotide in the single-stranded target nucleic acid”. As noted above, the adapter portion
of the primers of Sorenson [i.e. the 3’ ultimate allele-specific nucleotide of the primer(s)] is
composed of only a single nucleotide and thus only hybridizes to a single nucleotide in a single
stranded target nucleic acid, see especially Fig.1A, 1B and Fig.2A. Claim 31 like claim 28 also
requires that the molecule(s) for magnifying signals associated with respective bases in a
single-stranded target nucleic acid comprise a link portion adapted to couple to an adjacent
adapter hybridized to the single stranded target nucleic acid molecule. As noted above the 3’
hydroxyl group necessarily present at the 3’ terminus of the 3’ ultimate allele-
distinguishing/specific nucleotide (i.e. the adapter) of Sorenson meets the limitation of Claim 28 
and 31, which reads “a link portion”. It is noted that Sorenson does not teach linking to an
adjacent adapter hybridized to the single stranded target nucleic acid molecule. However, the
primers of Sorenson are capable of being linked to an adjacent adapter hybridized to the single
strand by virtue of their 3’-OH groups. The recitation of an intended use of the claimed invention
must result in a structural difference between the claimed invention and the prior art in order to
patentably distinguish the claimed invention from the prior art. If the prior art structure is capable
of performing the intended use, then it meets the claim. In a claim drawn to a process of
making, the intended use must result in a manipulative difference as compared to the prior art.
In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto , 186 USPQ 458, 459 (CCPA 1963).
Response to  Applicant’s Amendment / Arguments with respect to Claims 26-27

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive.

	The applicant has traversed the 102(e) rejection of Claim 26 arguing that Sorenson do not teach a magnifying tag joined to the adapter wherein the magnifying tag is longer than the adapter and identifies the complementary base. The examiner respectfully disagrees. A reference  anticipates a claim  only if each and every element as set forth in the claim is found, either expressly or inherently in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001). 

To begin, the phrase “a magnifying tag” has been given its broadest reasonable interpretation consistent with the applicant’s disclosure to mean “a portion of the claimed molecule which informs a user of said molecule as to the identify of one or more bases of the adaptor portion, thereby identifying at least one base of a target nucleic acid molecule.  That said, considering the entire disclosure of Sorenson, this inventor clearly envisioned a molecule for magnifying a signal associated with at least one base in a target nucleic acid molecule comprising all of the structural limitations of Claim 26 including the presence of a magnifying tag joined to the adapter wherein the tag is longer than the adapter and identifies the complementary base.of a target nucleic acid molecule.  Also see the attached Appendix where the examiner has attempted to depict in cartoon form the claim limitations taught by Sorenson as they relate to the 1st primer molecule recited by Sorenson in Table 1. This allele-specific primer molecule of Table 1 is used by Sorenson to detect a G allele at position 1 of codon 12 of the K-ras gene and has a  sequence  which reads  (5’ -3’) GTGGTAGTTGGAAGCTG  .  The 3’ ultimate nucleotide (i.e. the underlined nucleotide) of the primer shown above  is equivalent to the adapter of Claim 26. That  portion of the primer of Sorenson, shown above , 5’ of the adapter portion is equivalent to the magnifying tag portion of claim 26. This portion is longer than the adaptor portion (i.e. 15 nucleotides vs. 1 nucleotide) and can in one embodiment disclosed by Sorenson  identify a 
The primers illustrated in Table 1 are, of course, merely exemplary.  Various modifications can be made to these primers as is understood by those having ordinary skill in the art.  For example, the primers could be lengthened 
or shortened, however the 3' terminal nucleotides must remain the same.  In addition, some mismatches 3 to 6 nucleotides back from the 3' end may be made and would not be likely to interfere with efficacy.  The common primers can also be constructed differently so as to be complementary to a different site, yielding either a longer or shorter amplified product. 

“In one embodiment, the length of each allele-specific primer can be different, making it possible to combine multiple allele-specific primers with their common distant primer in the same PCR reaction. The length of the amplified product would be indicative of which allele-specific primer was being utilized with the amplification. The length of the amplified product would indicate which mutation was present in the specimen. 

 	This portion of Sorenson’s disclosure would have informed the PHOSITA to use primers of different lengths, wherein a first particular length (i.e. length of a magnifying tag) is associated with a particular nucleotide at the 3’ ultimate position (i.e. the adaptor portion of the molecule taught by  Sorenson)  As an example (illustrated below),  this portion of Sorenson’s disclosure would have informed the PHOSITA in one embodiment to use primers as depicted below. Here the N nucleotide is meant to indicate a 5’ extension of the allele specific primer in accordance with the embodiment of Sorenson recited above. In this way the size (i.e. length) of each amplification product would be different for each SNP under examination and would thereby identify the nucleotide of the adapter which in turn would inform the PHOSITA of the identity of the base of the target nucleic acid molecule.  Furthermore it was well known as evidenced by both of Tully [US 5,925,520 (1999) – hereinafter “Tully”] and Jeffreys et al. [ US 5,853,989 (1998) –hereinafter “Jeffreys”] to use PCR primers with 5’ tails and that the presence of such tails would not, if designed properly,  alter the reaction kinetics of an amplification reaction of the type disclosed by Sorenson. 


Example of the  teachings of Sorenson referenced above
 
	As noted above, the teachings of Sorenson would have informed the PHOSITA  in one embodiment to use primers as depicted below. Here the N nucleotide is meant to indicate a 5’ extension of the allele specific primer in accordance with the embodiment of Sorenson recited above. In this way, the size (i.e. length) of each ampliconwould be different for each SNP under examination and would thereby identify the nucleotide of the adapter which in turn would inform the PHOSITA of the identity of the base of the target nucleic acid molecule under examination. 	

(Primer 1 of Table 1 ) 5’ - GTGGTAGTTGGAGCTG -3’     
An amplification  product with this primer would have a first length and identify the C allele of the target nucleic acid molecule.

(Primer 2 of Table 1 with extension taught by Sorenson) 5’ -NGTGGTAGTTGGAGCTC -3’ 
An amplification  product with this primer would have a second length and identify the G allele.

(Primer 3 of Table 1 with extension taught by Sorenson) 5’- NNGTGGTAGTTGGAGCTT -3’ 
An amplification product with this primer would have a length different from  that obtained with Primers 1 and/or 2  and identify the A allele.

(Primer 4 of Table 1 with extension taught by Sorenson) 5’- NNNGTGGTAGTTGGAGCTA -3’  
An amplification  product with this primer would have a length different from that  obtained with  Primers 1 and/or Primer 2 and/or Primer 3 and identify the T allele.

	Thus, Sorenson clearly anticipates the claimed molecule for magnifying a signal associated with at least one base in a target nucleic acid molecule comprising all of the structural limitations recited in Claim 26 including a magnifying tag that is longer than the adapter and identifies the complementary base.   
 
	 Regard Claim 27, the applicant asserts that Sorenson does not teach that their  adapters contain a cleavage site because Soreson does not discuss the phosphodiester bond joining the 3’ ultimate nucleotide to the remainder of the P1-A primer or its cleavage.   The examiner agrees  with the applicant Sorenson does not explicitly teach  that their adapter comprises a cleavage  site  or that cleavage is part of their disclosed method  However, the either expressly or inherently in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  Sorenson inherently discloses wherein “the adapter includes a cleavage site”.






Response to  Applicant’s Amendment / Arguments with respect to Claims 28 and 30

The applicant has traversed the rejection of Claim 28 and 30 arguing that Sorenson does not teach that their primers comprise an a link portion adapted to couple to an adjacent adapter hybridized to the single stranded target nucleic acid molecule.  In response, the examiner asserts that the 3’-OH group inherently and necessarily present at the 3’ terminus of the primers of Sorenson meets this structural limitation. Clearly, Sorenson does not teach using their primers in the way recited in Claims 28 and 30. However, the applicant is claiming a product and the intended use of the said product carries no weigh as long as the prior art product in this case, the primers of Sorenson, are capable of the intended use, then it meets the claim.   The intended use of a product must result in structural difference in order to distinguish over the prior art. “Intended use” refers to language in a patent claim that arguably describes a purpose or function of the thing being claimed. It is, therefore, not given any patentable weight by a patent examiner who has deemed a claim limitation to constitute intended use. In support of this finding see In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) and Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Also, note that Sorenson does teach a ligase based embodiment of their invention wherein adjacently hybridized oligonucleotides, one of which comprises all of the limitations of the claimed molecules, are coupled/joined by a ligase enzyme, see Sorenson at least at  line 40 of  Column 7 to Column 9, line 21. Thus, for at least the reason(s) outlined herein  the examiner asserts that the primers of Sorenson do  comprise an a link portion  (i.e. the  3’-OH group inherently and necessarily present at the 3’ terminus of the primers/probes of Sorenson) thereby meeting all of the structural limitations of Claims 28 and 30.




Response to  Applicant’s Amendment / Arguments with respect to Claims 29 and 31

As regards  Claims 29  and 31, the applicant argues that  Sorenson in view of Church and in particular, Sorenson does not teach an enzyme adapted to join adjacent ones of the at least four molecules of the invention. In response,  the examiner asserts that Sorenson of  Sorenson in view of Church  do teach an enzyme  which can  join adjacently hybridized molecules, one of which is the molecule of the invention. For example, Sorenson teach a ligase based embodiment  wherein Ligase is used as recited in Claims 29 and 31. Clearly Sorenson does not teach applicant’s method wherein molecules of the invention (i.e. the molecules of Claim 26) are joined by  an enzyme adapted to join adjacent ones of the at least four molecules hybridized to target to form a complementary strand to the single strand and to join the complementary strand to the single strand to form a double-strand.. However,  it is again noted that the  applicant is claiming a product and not the method and the intended use of the said product carries no weigh as long as the prior art product in this case, the kit of Sorenson in view of Church , is capable of the intended use, then it meets the claim. The intended use of a product must result in structural difference in order to distinguish over the prior art. “Intended use” refers to language in a patent claim that arguably describes a purpose or function of the thing being claimed. It is, therefore, not given any patentable weight by a patent examiner who has deemed a claim limitation to constitute intended use. Thus, for at least the reason(s) outlined herein  the examiner asserts that Sorenson in view of Church do teach the enzyme limitation of Claims 29 and 31 and therefore Sorenson in view of Church reasonably suggest the kit(s) of Claims 29 and 31. 

	The applicant also asserts that the references do not teach “a nanopore adapted to receive the complementary strand when separated from the double strand and adapted to generate a magnified signal based on the tag. In response, the examiner admits that Church do not use the term “nanopore” rather these inventors refer to pores and channels, see at least Figs.1-2, the abstract, Column 3, lines 10-28 and  Column 5, lines 35-50  of Church. However, in Column 10, lines 13-25  Church  explicitly  teach  nanometer sized pore (i.e. nanopores). Thus contrary to applicant’s assertion Church do teach nanopores.




Conclusion

C1.	THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov